Citation Nr: 0834822	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-24 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
degenerative changes, first great toe, hallux valgus 
deformity, postoperative bunionectomies, right foot.

2.  Entitlement to an increased (compensable) rating for 
degenerative changes, left great toe, hallux valgus 
deformity, postoperative bunionectomies, left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1978 to May 
1992. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in May 2007.  The Board remanded the case for additional 
development in July 2007.  The requested development has 
since been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

The veteran's degenerative changes, first great toe, hallux 
valgus deformity, postoperative bunionectomies, right and 
left feet, have not been manifested by severe hallux valgus 
equivalent to the amputation of a great toe, or hallux valgus 
that has been operated on with resection of the metatarsal 
head.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for degenerative 
changes, first great toe, hallux valgus deformity, 
postoperative bunionectomies, right foot are not met. 38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2007).

2.  The criteria for a compensable rating for degenerative 
changes, first great toe, hallux valgus deformity, 
postoperative bunionectomies, left foot are not met. 38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The veteran was notified in letters dated in January 2004, 
June 2005, March 2006, August 2007, and May 2008 of the type 
of evidence necessary to establish a higher disability rating 
for the disabilities on appeal.  In particular, the veteran 
was informed to submit information about ongoing treatment 
records, including VA or other federal or treatment records, 
recent Social Security determinations, statements from 
employers regarding job performance, lost time, or other 
information regarding how the veteran's disabilities affect 
his ability to work, and statements from other individuals 
who witnessed how the veteran's disability symptoms affected 
him.  However, the Board notes that the VCAA letters in this 
case failed to provide information about the specific rating 
criteria.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the veteran.  The 
Federal Circuit stated that requiring a veteran to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
veteran was provided with the rating criteria for these 
disabilities in the Statement of the Case.  The Board notes 
that the veteran's claims were readjudicated following 
notice.  Furthermore, the veteran has provided specific 
arguments concerning the propriety of an increased rating in 
which he makes reference to the rating criteria and provides 
information about the impact of his disabilities, thereby 
demonstrating actual knowledge of the relevant criteria.  
 
Given his contentions and the evidence of record, the veteran 
has demonstrated affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate the 
increased rating claim.  Thus, the purpose of the notice, to 
ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
as he had actual knowledge of what was necessary to 
substantiate the claims prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Moreover, based on the notices provided to the 
veteran, the Board finds that a reasonable person could be 
expected to understand what information and evidence is 
required to substantiate the increased rating claim.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  Accordingly, the Board concludes 
that the appeal may be decided without further notification.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service treatment records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded more than one VA 
examination in connection with the current claims.  The 
veteran was also afforded a hearing.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, the currently assigned utilization of DC 5280, for 
hallux valgus, is most appropriate in the instant case.

DC 5280 provides a 10 percent evaluation for severe hallux 
valgus, if equivalent to the amputation of a great toe, or 
for hallux valgus that has been operated on, with resection 
of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The Board has considered the full history of the disability.  
The veteran's service medical records indicate that he 
underwent a bilateral bunionectomy in service.  In May 1992, 
the veteran filed his initial claim for disability 
compensation with the VA.  The report of a VA examination 
conducted in July 1992 reflects that the diagnosis included 
recurrent bilateral foot pains status post hallux valgus 
deformity.  In a rating decision of August 1992, the RO 
granted service connection for degenerative changes, first 
great toe, postoperative hallux valgus deformity, 
bunionectomies, right foot, with limitation of motion, rated 
as 10 percent disabling; and degenerative arthritis, left 
great toe, with hallux valgus deformity, postoperative 
bunionectomies, with limitations of motion, also rated as 10 
percent disabling.  

The veteran was afforded another VA examination in August 
1994.  The report shows that the diagnoses were (1) recurrent 
bunions, (2) hallux valgus deformity, and (3) status post 
bunionectomy.  In December 1994, the RO proposed reducing the 
ratings from 10 percent to noncompensable for each foot.  The 
RO effectuated that proposal in February 1995.   

In January 2004 the veteran requested increased compensation.  
The RO denied that request, and he perfected this appeal.  In 
his substantive appeal statement dated in August 2005, the 
veteran reported that he believes that the surgery that was 
performed on his feet during active service did in fact 
surgically resect the metatarsal head.  He said that the 
surgeon told him that he had to break the bone, cut the bone, 
reset the bone, and put wires in both feet.  

During the hearing held before the undersigned Veterans Law 
Judge in May 2007, the veteran testified that he could only 
move his feet slightly and did not have a full range of 
motion.  He also reported having aching pains that sometimes 
became sharp pain.  He reported that this caused him to walk 
with a limp.  

A VA radiology report dated in January 2004 reflects that the 
veteran's feet had post surgical changes in the medial head 
of the first metatarsal bilaterally.  Surgical wires were 
placed in the proximal first metatarsals bilaterally and in 
right right proximal phalanx of the great toe.  No arthritic 
changes were noted.  The impression was some hallux valgus 
angulation and post surgical changes bilaterally.  

The report of an examination of the veteran's feet conducted 
in May 2004 shows that the veteran reported that he had a 
history of severe bony abnormalities involving the first 
metatarsals on each foot.  He underwent a bunionectomy while 
he was on active duty and had been doing fairly well 
throughout the years, but noted that recently he had started 
developing discomfort in the feet.  He reportedly had not 
seen anyone for treatment since his discharge from the 
military in 1992.  He said that when they bothered him he 
took over the counter medications.  He did not currently use 
any type of corrective shoes or orthotics.  The only surgery 
which had been done was the bilateral bunionectomies done 
while on active duty.  He reported that he could maintain his 
daily activities, but had experienced increasing problems 
with his feet.  

On physical examination, the veteran's feet showed bilateral 
well healed surgical scars extending from the base of the 
great toe to the foot.  There was no tenderness though the 
scars.  There were no range of motion changes associated with 
the toes.  He had slight tenderness in the joints of the 
great toes.  There was no inflammation or swelling, and no 
other abnormalities were noted.  The diagnosis was 
metatarsalgia with bunionectomies, that was done while on 
active service, with increasing problems with the feet as far 
as discomfort with prolonged standing and walking that had 
some impact on his daily activities.  In an addendum, it was 
noted that X-rays showed hallux valgus angulation and post 
surgical changes bilaterally.  This reportedly confirmed a 
diagnosis of instability associated with the veteran's 
ankles.  

The VA radiology report dated in May 2004 reflects that three 
views of the feet were obtained.  It was noted that there had 
been osteotomies of the first metatarsal heads bilaterally.  
Hallux valgus angulation was present at both first MTP 
joints.  The remaining bones and joints were well maintained.  
No fractures or erosions were seen.  The impression was 
bilateral hallux valgus deformities with prior osteotomies of 
the first MTP joints.  

A VA podiatry clinic record dated in May 2007 reflects that 
the veteran was seen for custom casting of orthotics.  It was 
noted that he had heel pain when he got up in the morning 
which was relieved by walking.  He also reported that he was 
not walking barefoot anymore, and continue stretching and 
using ice on the painful arch.  On biomechanical exam, there 
was overpronation bilateral ankles, right greater than left 
medial collapse of the arch.  The assessment was plantar 
fasciitis right greater than left, overpronation syndrome.  

A VA treatment record dated in October 2007 reflects that the 
veteran reported that his feet hurt despite orthotics.  The 
pain was reported as being worse when standing on his feet.  
It was noted that past X-rays in May 2004 had shown bilateral 
hallux valgus deformities with prior osteotomies of the first 
MTP joints.  The pertinent diagnosis was bilateral foot pain 
at site of surgeries.  

The report of an examination of the veteran's feet conducted 
by the VA in December 2007 reflects that the veteran worked 
full time as a fire fighter.  He had a history of surgery in 
1978 to 1980 for bilateral hallux valgus.  The veteran 
reported that the right was slightly worse than the left.  He 
said that his bunions hurt daily with a sharp stabbing pain 
that is precipitated by sitting without moving for 20 to 25 
minutes.  He also had pain in the heels consistent with 
plantar fasciitis.  He was unable to differentiate between 
the pains.  He could still work and completed 12 hour shifts.  
He had orthotics which he did not believe had really helped.  
Wearing wider shoes also reportedly did not help.  The 
veteran reportedly had congenital overpronation of the ankles 
with medial arch collapse, slightly worse on the right than 
the left.  He reported that bilateral osteotomies helped for 
some time.  He was described as well developed and well 
nourished, being 6 foot tall and weighing 235 pounds. 

On the actual physician examination of the feet, he had two 
surgical scars 9 cm long bilaterally on the medial aspect of 
the great toe and medial foot, consistent with osteotomies at 
the first metatarsal phalangeal bilaterally.  The scars were 
nontender without induration.  They were flat, with no keloid 
or tissue loss.  They moved freely with the surrounding skin.  
The veteran's gait was broad based due to complaints of back 
and foot pain without orthotics or ambulatory devices.  He 
was wearing flip flops.  There was no atrophy or hypertrophy, 
no palpable spasm, and no tenderness.  Strength was 5+/5.  
Sensation was intact.  The veteran was unable to toe walk 
because of pain, and was too unsteady to do heel toe walking.  
The veteran reported inability to dorsiflexion or plantar 
flex the toes or feet.  Hallux valgus was 25 degrees on the 
right and 30 degrees on the left with significant 
hyperpronation and bilateral pes planus.  There was no 
significant Achilles misalignment.  There were no calluses, 
hammertoes, claw toes, tenderness, erythema, tissue loss, or 
unusual shoe wear.  There was some mild edema of the bunions.  
The examiner stated that additional limitation due to flare-
ups could not be determined without resorting to speculation.  
There was bunion discomfort, or difficulties with range of 
motion testing or effusion, edema, erythema, tenderness, 
palpable deformities, or instability found except as noted.  

The diagnostic tests (apparently X-rays) showed B/L hallux 
valgus and changes of postoperative bunionectomies.  The 
diagnoses on the VA examination were  (1) bilateral hallux 
valgus recurrent due to congenital hyperpronation.  Status 
post hallux valgus with osteotomies.  Residual scars 
consistent with expected outcome.  (2) bilateral plantar 
fasciitis secondary to congenital overpronation and 
subsequent medial arch collapse.  Not caused by or related to 
hallux valgus.  

Based on the evidence, the Board finds that the veteran's 
disability does not warrant a compensable rating for either 
foot.  He has not been shown to have severe hallux valgus 
equivalent to the amputation of a great toe.  See 38 C.F.R. § 
4.71a, DC 5280. While he had surgery on his hallux valgus in 
service, there is no evidence of resection of the metatarsal 
head. See id.  On the contrary, the evidence shows that this 
did not occur.  A resection is defined as removal of the 
articular ends of one or both bones forming a joint.  See 
Stedman's Medical Dictionary, 26th edition, p. 1529.  The 
term resection is not mentioned in any of the veteran's 
treatment records, nor was such a condition diagnosed on the 
VA examinations.  X-rays from which are dated after the 
bunionectomy surgery note that presence of wire sutures and 
osteotomy changes, but do not indicate that the metatarsal 
head was absent as would be expected if the veteran had 
undergone resection of the metatarsal head.  An osteotomy, by 
contrast, is defined as the cutting of a bone.  See 
Stedman's, p.  1271.  A bunionectomy is defined as excision 
of a bunion.  See Stedman's p.  251.  The rating criteria do 
not provide for a compensable rating based on a bunionectomy 
or an osteotomy.  Therefore, the veteran's symptoms more 
closely approximate the current non-compensable rating.

The Board further finds that there were no distinct periods 
of time during which the veteran's disability was 
compensable.  He is accordingly not entitled to receive a 
"staged" rating.  

Finally, the veteran has not been hospitalized for his 
disability.  He indicated functional impairment was 
difficulty standing for longer than short periods but has not 
reported lost time from work.  The existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted. 
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

1.  Entitlement to an increased (compensable) rating for 
degenerative changes, first great toe, hallux valgus 
deformity, postoperative bunionectomies, right foot is 
denied.

2.  Entitlement to an increased (compensable) rating for 
degenerative changes, left great toe, hallux valgus 
deformity, postoperative bunionectomies, left foot is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


